DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structural characters” in the third limitation.  There is insufficient antecedent basis for this limitation in the claim. The first limitation of the claim requires detecting structural character separators and this limitation does not require any structural characters themselves. Dependent claims 2-9 are likewise rejected. 
Claims 10 and 19 include “the structure characters”. There is insufficient antecedent basis for this limitation in the claim. Dependent claims 11-18 and 20 are likewise rejected.
Claim 2 includes “wherein detecting key/value structural character separators of data fields in the dataset comprises building a structural bitmap for each of multiple characters comprising key/value separator characters, object begin and object end characters…”, however, parent claim 1 makes it clear that the step of detecting object begin and object end characters occurs after the step of detecting key/value structural character separators of data fields in the dataset. It is not clear how or why object begin and object end characters are being observed before the step in which they are detected. Claims 11, 20 and all respective dependent claims are likewise rejected. 
Claims 9 and 18 include “the elements”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 4, 13 and 20 include “the result vector”. There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method and device claims of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: machine readable storage device, processor, device, and memory.
In exemplary claim 2, limitations reciting the abstract idea are as follows:
	detecting key/value structural character separators of data fields in the dataset (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user observing a character such as a semicolon. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);  
	detecting object begin and object end characters in the dataset (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user observing additional characters such as curly braces. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);   
	detecting when the structural characters occur within dataset strings and do not define a structure of the dataset (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user further observing that the above observed characters appear within quotation marks. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
	creating a bitmap corresponding to structural character separators of the data fields that define the structure of the dataset, wherein the bitmap identifies physical locations of such data fields from logical locations of such data fields (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user manually writing down, using pen and paper, location information about the 1 observed semicolon as a bitmap using a 1 and/or a 0. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment and/or via pen and paper).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (or via pen and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a machine readable storage device, processor, device, and memory. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 109-112 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a machine readable storage device, processor, device, and memory, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 109-112 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al., Pub. No.: 20100211572, hereinafter Beyer, in view of Hakamata et al., Pub. No.: 20180095982, hereinafter Hakamata.

As per claim 1, Beyer discloses A method of generating a structural index identifying locations of fields in a dataset having a schema-free data exchange format having multiple fields of data at different physical positions in the dataset, the method comprising: 	
detecting key/value structural character separators of data fields in the dataset (pars. 5-8, 30); 
detecting object begin and object end characters in the dataset (pars. 5-8, 30);  
detecting when the structural characters occur within dataset strings and do not define a structure of the dataset (par. 32 discloses at least document ID’s and dewey codes, both of which are “structural characters” as claimed and both of which do not define dataset structures; additionally, Applicant admitted prior art is present in pars. 39-42, 68-72 of the published instant specifications as the well-known and standardized JSON escape characters that do not define a structure); and 
creating a […]map corresponding to structural character separators of the data fields that define the structure of the dataset, wherein the […]map identifies physical locations of such data fields from logical locations of such data fields (at least par. 32 discloses creating an inverted index (i.e. a map) to identify positions (i.e. physical locations) within particular identified documents (i.e. from logical locations)).
Beyer does not expressly disclose a bitmap data structure as claimed. As indicated above, Beyer discloses an inverted index as a type of mapping structure. However, Hakamata, in the related field of endeavor of indexing data, discloses a bitmap type inverted index (Hakamata, see at least pars. 24, 93, 96, 128 and 129).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Hakamata’s teaching would have allowed Beyer’s method to implement the inverted index as a bitmap type inverted index because this would make it easy to perform searches as stated in Hakamata, par. 128 and in accordance with the benefits provided by a bitmap data structure as described in Hakamata, pars. 93-96.

As per claim 2, Beyer as modified discloses The method of claim 1 wherein detecting key/value structural character separators of data fields in the dataset comprises building a structural bitmap for each of multiple characters comprising key/value separator characters, object begin and object end characters, string begin and string end characters, element separator in an array, array begin and end characters, and escape characters (see Beyer and Hakamata as applied in the rejection of claim 1 including at least fig.’s 4, 10-21 of Beyer).

As per claim 3, Beyer as modified discloses The method of claim 2 wherein the characters comprise JSON (Java Script Object Notation) characters of colons for key/value separator characters, left brace for object begin, right brace for object end, quotes for string begin and string end, comma for element separator in an array, left bracket for array begin, right bracket for array end, and backslash for escape characters (see Beyer as applied in the rejection of claim 1 including at least pars. 5, 6, 30-37. Also, note that Applicant admits that the claimed characters are prior art in at least pars. 39-42, 68-72 of the published instant specifications).

As per claim 9, Beyer as modified discloses The method of claim 1 wherein the elements are performed on a training subset of the dataset to create a pattern tree having multiple patterns identifying speculative positions in the dataset identifying the physical location of a field (Beyer, fig.’s 1-4).

Claims 10-12, 18 and 19 include the same or similar subject matter as above claims and are therefore likewise rejected. 

 Allowable Subject Matter
Claims 4-8, 13-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 35 USC 101 and 35 USC 112 rejections and in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
20150128032
Abstract, par 2
Generate canonical representations of JSON 
20170199875
Pars. 94. 166, 167
Indexing JSON records



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154